Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the ‘external cable’ lacks antecedent basis.
In claim 10, the ‘wireless function’ lacks clear antecedent basis.
In claim 17, ‘EPG’ is not clearly defined as to what it exactly refers to.

Claim Rejections - 35 USC § 103
Claim 1-3,6,7,8,10,13,14,15,19,20,21,22,23,24,25,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishilla et al (2015/0100106) and Csak (2014/0106617).
1. (Currently Amended) An external pulse generator comprising: a pulse generator electrically configured for generating neurostimulation pulses along a plurality of stimulation channels; a battery electrically coupled to the pulse (figure 5 of Shishilla shows a trial stimulator having a pulse generator  208 that can cause stimulation along a plurality of stimulation channels; at least ¶31 teaches stimulation using at least one lead which implies stimulation over more than one channel, an outer housing and a battery 222) and a multi-pin connector electrically coupleable to the pulse generator through the external cable (Shishilla doesn’t explicitly mention a multi pin connector.  Csak teaches a multi pin connector, see at least figure 3a.   It would have been obvious at the time of filing to use a multi pin connector with the device of Shishilla since the results would be predictable and would allow the device of Shishilla to operate multiple channels in a compact and efficient manner), wherein a plurality of pins of the multi-pin connector correspond to the plurality of stimulation channels; and an actuatable user interface feature disposed on the housing and configured to facilitate programming of the external pulse generator. (at least figure 1 of Shishilla teaches a user interface 30 that allows the programmer 24 to function; see also ¶48)

2. (New) The external pulse generator of claim 1, further comprising: an external cable extending from the housing, wherein the external cable is permanently attached to the housing such that any electrical connections between the multi-pin connector and the pulse generator are permanently (at least figure 1 of Shishilla shows a cable 22.  Although not explicitly mentioned as a permanently sealed cable, to make such cable permanently sealed would merely yield the predictable result of preventing the user from inadvertently disconnecting the cable and thereby not receiving necessary treatment. ) 

3. (New) The external pulse generator of claim 2, wherein the external cable is between 1 inch and 12 inches in length.  (Such length is considered to be an obvious design choice yielding predictable results.  The skilled artisan is expected to adjust the length depending upon the anatomy of the patient)

6. (New) The external pulse generator of claim 1, wherein the user interface comprises a button or switch.  (see at least ¶30 of Shishilla)

7. (New) The external pulse generator of claim 1, wherein the user interface comprises a touch screen. (at least ¶43 of Shishilla teaches a programmer with a touch screen.  To use a touch screen with the external pulse generator would have been obvious since it would merely yield predictable results.  The touch screen would show, for example a virtual button instead of an actual button.)

(at least ¶43 of Shishilla teaches a programmer with a touch screen.  To use a touch screen with the external pulse generator would have been obvious since it would merely yield predictable results.  The touch screen would show, for example a virtual button instead of an actual button.  The touch screen is considered to be a haptic feature)



10. (New) The external pulse generator of claim 1, wherein the user interface is a button and the external pulse generator is configured such that pressing of the button turns on the wireless communication unction of the external pulse generator to wirelessly connect to an external programmer, wherein if wireless connection is not successful, the external pulse generator automatically turns off or returns to hibernation. (see at least ¶48 of Shishilla which teaches wireless functioning upon pressing button.  Further, to automatically turn off the device is considered to be obvious since it would merely serve to save battery power in a predictable manner, when not needed)


(at least ¶70,71 of Shishilla teaches more than one lead connected to the housing at one time.  Further, the leads connected thereto have electrodes thereon, and to make one of the leads connected to ground is considered to be obvious in order to complete the circuit during stimulation.  The electrical connections set forth I the claim are common ways to connect leads so that more than one area of the body can be stimulated at the same time.)



14. (New) The external pulse generator of claim 1, further comprising: one or more connector cables coupleable with the multi-pin connector and one or more neurostimulation leads. (see at least figure 1 of Shishilla which shows lead extension, or cable, 22, and a neurostimulation lead 18)

15. (New) The external pulse generator of claim 14, wherein the one or more connectors comprise a lead extension cable extending between a corresponding multi-pin connector and at least one implantable lead connector having a receptacle configured for receiving a proximal lead connector of a fully implantable neurostimulation lead. (see at least figure 1 which shows a lead extension cable 22, a receptacle 26 for a neurostimulation lead.  The multi pin connector of Csak is considered to be attached to the housing 16 proximal to the extension 22.)

19. (New) The external pulse generator of claim 1, wherein the external pulse generator is configured to detect a certain type of connector when attached to the multi-pin connector. (see at least ¶52,53 of Shishilla)
20. (New) The external pulse generator of claim 1, wherein the external pulse generator is configured for use with both a temporary lead having one electrode and a lead having a plurality of electrodes for a trial or permanent implantation. (at least ¶4 of Shishilla teaches commonality of using temporary or chronic leads.  The pulse generator is considered to be configured for use with a temporary or trial lead, and then later with a permanent lead)

(figure 5 of Shishilla shows a trial stimulator having a pulse generator  208 that can cause stimulation along a plurality of stimulation channels; at least ¶31 teaches stimulation using at least one lead which implies stimulation over more than one channel, an outer housing and a battery 222); a multi-pin connector electrically coupled to the pulse generator, wherein a plurality of pins of the multi-pin connector correspond to the plurality of stimulation channels (Shishilla doesn’t explicitly mention a multi pin connector.  Csak teaches a multi pin connector, see at least figure 3a.   It would have been obvious at the time of filing to use a multi pin connector with the device of Shishilla since the results would be predictable and would allow the device of Shishilla to operate multiple channels in a compact and efficient manner),; and an actuatable user interface feature disposed on the housing and configured for actuation between at least two states. (at least figure 1 of Shishilla teaches a user interface 30 that allows the programmer 24 to function; see also ¶48 which teaches two states for the stimulator, which includes one where the trial stimulator is allowed to communicate with the programmer and one where it is not.)

(at least figure 1 of Shishilla teaches a user interface 30 that allows the programmer 24 to function; see also ¶48 which teaches two states for the stimulator, which includes one where the trial stimulator is allowed to communicate with the programmer and one where it is not. Further, the trial stimulator can be on or off as to delivery of stimulation depending upon patient wishes. ¶75)

23. (New) The external pulse generator of claim 21, wherein the actuatable user interface is configured for initiating wireless communication with an external programmer. (at least figure 1 of Shishilla teaches a user interface 30 that allows the programmer 24 to function; see also ¶48 which teaches two states for the stimulator, which includes one where the trial stimulator is allowed to communicate with the programmer and one where it is not.  Further, it is considered to be obvious that pressing the button 30 initiates wireless communication, which is analogous to initiating wireless communication).

24. (New) The external pulse generator of claim 21, wherein the external pulse generator is configured to detect a certain type of connector when attached to the multi-pin connector. (see at least ¶52,53 of Shishilla.  To use such an arrangement as taught in Shishilla when the lead is connected to the multi pin connector of Csak would merely be an obvious extension of detecting the type of lead attached to the lead extension, which is itself attached to the multi pin connector.)

25. (New) The external pulse generator of claim 21, wherein the external pulse generator is configured such that detachment of a neurostimulation lead attached to the multi-pin connector suspends stimulation. (see at least ¶55 of Shishilla)
  
	27. (Previously Presented) The external pulse generator of claim 21, wherein the external pulse generator is configured for use with both a temporary lead having one electrode and a lead having a plurality of electrodes for a trial or permanent implantation (at least ¶4 of Shishilla teaches commonality of using temporary or chronic leads. The pulse generator is considered to be configured for use with a temporary or trial lead, and then later with a permanent lead)

Claim 4,5,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishilla et al (2015/0100106) and Csak (2014/0106617) and further in view of Bennett et al (2008/0161874).
(at least ¶28 of Shishilla teaches that the stimulator is disposable.  It is considered to be an obvious design choice to make the battery non-removeable since it would prevent any need to change batteries when power ran out, and would be consistent with a disposable device where the whole device, including the batteries, can be disposed of together. Further, at least ¶75 of Bennett et al teaches making the battery compartment inaccessible.  It would have been obvious at the time of filing to make the batteries non-replaceable since it would prevent use of a power source not intended for use in the stimulator, as taught in ¶75 of Bennett.)

5. (New) The external pulse generator of claim 4, wherein the battery is non- rechargeable.  (at least ¶28 of Shishilla teaches that the stimulator is disposable.  It is considered to be an obvious design choice to make the battery non-rechargeable since it would be consistent with a disposable device where the whole device, including the batteries, can be disposed of together. )
17. (New) The external pulse generator of claim 1 wherein the battery is non- rechargeable and non-removable by the patient, wherein the battery is a single-use power source having sufficient power for operation of the EPG for at least the duration of a trial period. (as mentioned supra, to make the battery non rechargeable and non replaceable would have been obvious.  Further, since the device can be disposable, it is considered to be obvious that the power source is single use)

18. (New) The external pulse generator of claim 17, wherein the trial period is about two weeks or more. (see at least ¶36 of Shishilla)



Claim 9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishilla et al (2015/0100106) and Csak (2014/0106617), and further in view of Boveja (6,269,270).

9. (New) The external pulse generator of claim 1, wherein the user interface comprises a button and an LED indicator.  (Shishilla doesn’t explicitly mention an LED indicator.  Boveja teaches LED indicators, see at least col. 11:15, col. 12:2.  It would have been obvious to use indicators since they are common in the art and would merely provide the user with a status of the operations of the device.)
11. (New) The external pulse generator of claim 1, further comprising: a status indicator interface disposed on the housing and configured to indicate (as mentioned above, Boveja teaches an indicator that indicates the status of the battery, for example; col. 12:2.  It would have been obvious to use indicators since they are common in the art and would merely provide the user with a status of the operations of the device.)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishilla et al (2015/0100106) and Csak (2014/0106617), and Boveja (6,269,270), and further in view of Kumar et al (2017/0056682).
12. (New) The external pulse generator of claim 11, wherein the housing comprises opposing major faces, a contoured top surface and a flattened underside surface for placement against the patient when the external pulse generator is worn during a trial period, wherein the status indicator interface and the actuatable user interface are disposed on the underside surface of the housing of the external pulse generator. (Shishilla doesn’t explicitly teaches a contoured body.  However, Kumar teaches a housing that fits the contours of a patient’s body; see at least ¶114.  It would have been obvious to make the housing of Shishilla contoured, as shown in Kumar, since it would provide the predictable result of being more comfortable for the patient.  Further, to place the indicator and interface on the underside is considered an obvious design choice yielding the predictable result of preventing inadvertent adjustment of stimulation by the patient.)


Claim 16,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishilla et al (2015/0100106) and Csak (2014/0106617), and further in view of Ben-David et al (2009/0105693).
16. (New) The external pulse generator of claim 15, wherein the one or more connectors comprise a multi-lead extension cable extending between a corresponding multi-pin connector and a plurality of lead connectors, each having a lead receptacle for coupling with a neurostimulation lead, and at least one ground connector for coupling with a ground patch. (the use of a multi lead extension is taught at least in ¶40 of Shishilla.  Further, Ben David is used to more explicitly teach a ground connector, see at least ¶11 of Ben David.  It would have been obvious to use a ground connector since it would merely yield predictable results.)

26. (New) The external pulse generator of claim 21, further comprising:  Page 5 of 7Appl. No. 16/513,615 Amdt. dated October 31, 2019Preliminary Amendmentan external lead extension cable electrically connected and proximally coupled to the pulse generator via the multi-pin connector, wherein the external lead (the use of a multi lead extension is taught at least in ¶40 of Shishilla.  Further, Ben David is used to more explicitly teach a ground connector, see at least ¶11 of Ben David.  Further, ¶11 teaches that the ground connector is terminated in a skin electrode clamp.  It would have been obvious to use a ground connector since it would merely yield predictable results.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,376,704. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim is an obvious broadening over at least one claim of the ‘704 patent.  For example, application claim 1 is an obvious broadening over at least patent claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Scott M. Getzow/Primary Examiner, Art Unit 3792